TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00109-CR


Michael Scott, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 996378, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due in this cause on September 2, 2003.  His counsel,
Mr. Ariel Payan, moved for a six-month extension of time for filing the brief.  The motion was
granted in part, and the time for filing was extended to November 3, 2003.  Counsel has now filed
a second motion, asking that the time for filing the brief be extended to February 2, 2004.
In recent months, counsel has regularly failed to meet deadlines for filing his appellate
briefs, and he has on several occasions been ordered to show cause why he should not be held in
contempt for failing to file a brief after being ordered to do so by the Court.  One of these show-cause orders is currently pending.
The motion for extension of time is overruled.  The district court is ordered to conduct
a hearing to determine if counsel has been diligently working on this appeal and when this Court can
realistically expect to receive counsel's brief, or whether another lawyer might reasonably be
expected to more promptly file a brief on appellant's behalf.  A supplemental record from this
hearing shall be forwarded to this Court for filing no later than November 21, 2003.  See Tex. R.
App. P. 38.8.
It is ordered October 30, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish